Citation Nr: 0214480	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  00-16 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic lung 
disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1944 to March 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Houston, Texas, Regional Office (RO).  
In a decision of August 1999, the RO concluded that new and 
material evidence had not been presented to reopen a claim 
for service connection for a chronic lung condition.  
Subsequently, the RO determined that the claim had been 
reopened, but denied the reopened claim.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The preponderance of the evidence shows that a chronic 
lung disorder was not present during service, bronchiectasis 
was not manifested within a year after service, and a current 
lung disorder did not develop as a result of any incident 
during service.


CONCLUSION OF LAW

A chronic lung disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs) and letters sent to the veteran informed him 
of the information and evidence needed to substantiate the 
claim and complied with the VA's notification requirements.  
The communications provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The RO also supplied the veteran 
with the applicable regulations in the SOC and SSOC.  The 
basic elements for establishing service connection have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  He was afforded a VA examination.  The RO 
attempted to obtain all relevant evidence identified by the 
veteran.  The record includes his service medical records and 
post service treatment records.  The veteran has had a 
hearing.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disease such as 
bronchiectasis is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
``Chronic.''  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

III.  Background Information and Analysis

The veteran contends that service connection should be 
granted for a chronic lung disorder because he developed such 
a disorder in service and was treated immediately after 
service. 

The veteran's service medical records do not contain any 
records of treatment for a lung disorder.  The report of a 
medical examination conducted on March 18, 1946, for the 
purpose of his separation from service shows that evaluation 
of the respiratory system, including the bronchi, lungs and 
pleura, was normal.  It was noted that a chest x-ray had been 
essentially negative.  Thus, the veteran's service medical 
records are completely negative for a diagnosis of a lung 
disorder, and it was noted that he had no disorder on 
separation exam.  The weight on separation examination was 
160 pounds, as compared to his weight of 134 pounds on 
enlistment in October 1944.  

The earliest diagnosis of a lung disorder is contained in a 
medical record from the Herman Hospital dated in June 1946.  
The record reflects that the veteran was a patient in the 
hospital beginning April 22, 1946.  He gave a history of 
having awoken on April 15, 1946, with pain in the chest which 
was worse by breathing, coughing, or thoracic movement.  It 
was noted that the onset was acute.  A chest 
X-ray on April 23, 1946, showed marked thickening of the 
pleura with a trace of effusion in the right chest and 
consolidation in the right lower lobe.  He improved on 
bedrest. The record does not contain any history or any 
medical opinion relating the problems to service.  On the 
contrary, the history contained in the record placed the date 
of onset of the disorder several weeks after the veteran's 
separation from service. 

In his original claim form which he submitted in June 1946, 
the veteran stated that the date of onset of the disorder had 
been on April 15, 1946.  He did not report having any 
treatment for the disorder in service.  The RO denied the 
claim in a decision of August 1946.  Subsequently, the 
veteran submitted additional evidence including a letter 
dated in August 1946 from W.G. Bryan, M.D.  The letter shows 
that the doctor was called to see the veteran at his sister's 
house on April 17, 1946, and found him to be ill with right 
pleurisy.  It was further stated that the veteran had given a 
history of having similar episodes during service.  The 
doctor concluded that the veteran had slight pleurisy during 
service, and that it would continue to trouble him 
occasionally, probably for the balance of his life.  

A report of contact dated in May 1947 shows that the veteran 
reported that before discharge from service he had tight 
muscles and had been treated with heat.  He was discharged 
and within two weeks had to go to the hospital.  He said that 
he had been a laundryman during service and had taken the 
heat treatments seven or eight times because taking deep 
breaths would hurt.  He also reported that he had the flu or 
a cold in December 1945 when home on leave, but had not seen 
a doctor.  In a decision of August 1947, the RO denied 
service connection for pleurisy on the basis that it first 
became manifest subsequent to service.  

The veteran subsequently submitted a medical statement dated 
in September 1948 from John W. Tunnell, M.D.  The statement 
shows that he treated the veteran in September 1948 for a 
respiratory infection.  An X-ray taken at that time showed a 
normal chest with some exaggeration of the hilar markings.  
The veteran gave a history of having a chest infection two 
and a half years earlier at which time fluid accumulated in 
his chest and had to be withdrawn.  He was given sulfa with 
his present [September 1948] illness, and made an uneventful 
recovery.  In a rating decision of December 1948, the RO 
confirmed the denial of the claim.  

In April 1949, the veteran submitted a letter from Aloysious 
F. Tasch, M.D. of the Hermann Hospital which included 
essentially the same history as noted in the previous record 
from the Hermann Hospital.  The RO subsequently again denied 
the veteran's claim.  In January 1950, the Board issued a 
decision confirming the denial of the claim, noting that the 
veteran's service medical records did not contain any 
complaints or findings referable to the chest.  

In October 1998, the veteran requested that his claim be 
reopened.  The RO subsequently obtained VA medical treatment 
records showing treatment for paroxysmal atrial fibrillation.  
In a decision of August 1999, the RO denied service 
connection for a heart condition, and concluded that new and 
material evidence had not been presented to reopen a claim 
for service connection for a chronic lung condition. The 
Board notes that the RO later reopened the claim, but 
determined that the preponderance of the evidence is against 
the reopened claim.

The veteran subsequently perfected this appeal with respect 
to the chronic lung disorder.  In his appeal statement, the 
veteran indicated that he is not claiming that a heart 
disorder is associated with service.  In his appeal statement 
of August 2000, he also said that while in the Navy during 
World War II, he was treated for chest pain several times by 
rubbing lotion and heat.  He said that he was not in sick 
bay, but was treated by a nurse.  He said that this was the 
same pain that he had a week after being discharged and for 
which he was treated at the Hermann Hospital.  He said that 
an Army doctor had interviewed him and told him that it had 
to have started in service.  He also stated that two men who 
knew him in service had given sworn statements back in 1946, 
but they were now deceased. 

The veteran was afforded a pulmonary examination by the VA in 
February 2001.  The examiner noted that the veteran stated 
that prior to his discharge from service he went on sick call 
on multiple occasions complaining of chest pain.  He said 
that he was treated for it with analgesics.  He also said 
that during his last two months of service he lost 20 pounds, 
going from 183 pounds to 163 pounds.  The examiner noted that 
the report of a photoflourogram was present in the claims 
file and was dated March 18, 1946.  It showed an 
"essentially normal chest."  A service medical record dated 
October 6, 1945 shows that he was seen for mandibular 
swelling and pain secondary to an infected third molar.  The 
examiner noted that the veteran's weight at the time of his 
induction was only 134 pounds, and that his weight on his 
discharge physical was given as 160 pounds.  Following 
discharge, he was seen by W.G. Bryan, on April 17, 1946 with 
complaints of right chest pain and fever.  On April 22, 1946, 
he was admitted to the Hermann Hospital.  Records there 
documented that a chest X-ray revealed a right pleural 
effusion with underlying consolidation of the right lower 
lobe.  On April 26, 1946 this had progressed to a massive 
hydrothorax.  Thoracentesis revealed a bloody effusion, and 
tuberculosis was ruled out.  The veteran reported having 
severe right sided lateral chest pain since 1946 that lasted 
for days to weeks at a time.  He was a nonsmoker.  He worked 
as a glazier until 1978, and had since managed an RV park.  
The VA examiner also noted that pulmonary function tests 
conducted at the VA hospital in January 2001 revealed a mild 
restrictive lung lesion without evidence of parenchymal 
disease.  Chest X-rays taken the same date were entirely 
unremarkable, and without evidence of pleural or parenchymal 
disease.  

The examiner commented that the veteran's pulmonary function 
tests were abnormal, but were not consistent with disability.  
He stated that it was possible that the veteran's dental 
infections in 1945 may have resulted in anaerobic empyema.  
He further stated however that the normal photoflourogram 
obtained two days prior to discharge made it unlikely that an 
empyema was present at that time.  He noted that while the 
veteran said that he complained of chest symptoms prior to 
separation, this could not be corroborated from the military 
record.  The examiner also noted that while the veteran's 
weight of 160 was noted on separation, a heavier weight (of 
greater than 180 pounds) could not be documented.  

The veteran testified in support of his claim during a 
hearing held at the RO in June 2001.  He said that upon being 
examined for discharge from service he reported that he had a 
lung condition.  He also said that he was treated right away 
after service.  He stated that while in the Hermann Hospital, 
the hospital requested an Army doctor, who came by about once 
a week.  The veteran also reported that prior to his 
discharge from service his weight dropped from about 180 to 
160.  The veteran said that he currently has pain in his 
chest, and that he had been told that he had emphysema even 
though he did not smoke.  The veteran indicated his belief 
that the separation examination process was disorganized, and 
that it was possible that the X-ray report described in his 
separation examination was not really from his X-ray.  The 
veteran also submitted a written statement dated in June 2001 
from his brother-in-law which was to the effect that the 
veteran was sick when he came home from service.  

Finally, the veteran has submitted several private treatment 
records.  A letter dated in August 2000 from John R,. 
Griffin, M.D., shows that he had seen the veteran for the 
past two weeks for shortness of breath, and had determined 
that the veteran had some mild chronic obstructive pulmonary 
disease, but no evidence of any occupational lung disease.  

The Board finds that the RO properly reopened the veteran's 
claim as he has presented new and material evidence which was 
not previously of record.  The Board further finds, however, 
after reviewing all of the evidence, both old and new, that 
the preponderance of the medical evidence shows that the 
veteran's post service lung problems were not linked to 
service.  In reaching this conclusion, the Board notes that 
the only medical opinion which supports the veteran's claim 
is the letter dated in August 1946 from Dr. Bryan in which he 
states that the veteran's pleurisy was present during 
service.  The Board finds that opinion is outweighed by the 
actual treatment records from service which show that a lung 
disorder was not diagnosed, and the post service treatment 
records from the Hermann Hospital which contain a history of 
the disorder having an acute onset after service.  In 
addition, the opinion is contradicted by the VA opinion which 
is to the effect that the veteran's post service lung 
disorder did not begin in service.  The VA opinion was based 
on a thorough review of his service treatment records and 
post service treatment records.  

The Board notes that there is no evidence to corroborate the 
veteran's speculation that his X-ray done on separation from 
service might have gotten mixed up with someone else's.  The 
Board also notes that, while pleurisy was diagnosed shortly 
after service, the veteran has never been diagnosed as having 
the presumptive disorder bronchiectasis.  

Therefore, the Board finds that a chronic lung disorder was 
not present during service, and bronchiectasis was not 
manifest within a year after the veteran's separation from 
service (so as to permit application of chronic disorder 
presumptions afforded for that disorder).  In addition, it 
has not been shown that a lung disorder developed after 
service as a result of any incident in service.  Finally, the 
Board notes that there is no competent evidence that the 
veteran's current lung problems are related to the illness 
which he had shortly after service.  Accordingly, the Board 
concludes that a chronic lung disorder was not incurred in or 
aggravated by service, and bronchiectasis may not be presumed 
to have been incurred in service.


ORDER

Entitlement to service connection for a chronic lung disorder 
is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

